   Case 2:18-cv-05985-PKC-SMG Document 21 Filed 05/21/19 Page 1 of 1 PageID #: 98




                                                                                                                                               Reed Smith LLP
                                                                                                                                        599 Lexington Avenue
                                                                                                                                     New York, NY 10022-7650
Samuel Kadosh                                                                                                                                +1 212 521 5400
Direct Phone: +1 212 549 0451                                                                                                            Fax +1 212 521 5450
Email: skadosh@reedsmith.com                                                                                                                    reedsmith.com



May 21, 2019

Via ECF and U.S. First Class Mail
Honorable William F. Kuntz II
United States District Court
for the Eastern District of New York
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722


Re:        Bret A. Evans v. Select Portfolio Servicing, Inc., et al. Case No: 2:18-cv-05985-WFK-SMG

Dear Judge Kuntz:

I represent Select Portfolio Servicing, Inc. (“SPS”) and U.S. Bank, N.A., as Trustee for the J.P. Morgan
Mortgage Acquisition Trust 2006-WMC4 Asset Backed Pass-through Certificates, Series 2006-WMC4
(“U.S. Bank”) (together “Defendants”) in the above entitled action. I write to respectfully request that
my colleague, Raymond Y. Kim, Esq., be allowed to appear by telephone at the scheduled June 6, 2019
Pre-Motion Conference at 12:00 p.m. Mr. Kim is counsel with me for SPS and U.S Bank, and has been
admitted pro hac vice. He is licensed and resides in California. In order to preserve our client’s
resources in this matter, we respectfully request that Mr. Kim be allowed to appear at this hearing via
telephone, as I will already be attending in person on behalf of Defendants.

Plaintiff’s counsel does not object to this request.

We thank the Court for its attention to this matter.

Respectfully submitted,

/s/ Samuel Kadosh

cc:        Counsel of record




     ABU DHABI ♦ ATHENS ♦ AUSTIN ♦ BEIJING ♦ CENTURY CITY ♦ CHICAGO ♦ DUBAI ♦ FRANKFURT ♦ HONG KONG ♦ HOUSTON ♦ KAZAKHSTAN ♦ LONDON ♦ LOS ANGELES ♦ MIAMI ♦ MUNICH
  NEW YORK ♦ PARIS ♦ PHILADELPHIA ♦ PITTSBURGH ♦ PRINCETON ♦ RICHMOND ♦ SAN FRANCISCO ♦ SHANGHAI ♦ SILICON VALLEY ♦ SINGAPORE ♦ TYSONS ♦ WASHINGTON, D.C. ♦ WILMINGTON
